      Case 2:17-cv-00138-DB-DBP Document 390 Filed 01/25/19 Page 1 of 2




James E. Magleby (7247)
 magleby@mcgiplaw.com
Christine T. Greenwood (8187)
 greenwood@mcgiplaw.com
Adam Alba (13128)
 alba@mcgiplaw.com
MAGLEBY CATAXINOS & GREENWOOD, PC
170 South Main Street, Suite 1100
Salt Lake City, Utah 84101-3605
Telephone: 801.359.9000
Facsimile: 801.359.9011

Attorneys for Purple Innovation, LLC

                     IN THE UNITED STATES DISTRICT COURT
                      DISTRICT OF UTAH, CENTRAL DIVISION

 PURPLE INNOVATION, LLC, A                   ORDER OF DISMISSAL OF CLAIMS
 Delaware limited liability company,         AGAINST DEFENDANTS GHOSTBED,
                                             INC., MARK WERNER, AND ASHLEY
                                             WERNER
       Plaintiff,
 v.

 HONEST REVIEWS, LLC, a Florida
 Corporation, RYAN MONAHAN, an
 individual, GHOSTBED, INC., a
 Delaware corporation, MARC
 WERNER, an individual, ASHLEY
 WERNER, an individual, and SOCIAL
 MEDIA SHARKS, LLC, a Florida limited
 liability company,                          Case No.: 2:17-cv-00138-DB

       Defendants.                           Honorable Dee Benson


      Based on the stipulated motion filed by Plaintiff Purple Innovation, LLC (“Purple”)

and Defendants GhostBed, Inc., Marc Werner, and Ashley Werner (collectively, the

“GhostBed Defendants”) and pursuant to Fed. R. Civ. P. 41(a)(1)(A), and for good

cause appearing, IT IS HEREBY ORDERED Purple’s claims against the GhostBed

Defendants are DISMISSED with prejudice, with each party to bear its own costs and
      Case 2:17-cv-00138-DB-DBP Document 390 Filed 01/25/19 Page 2 of 2




attorneys’ fees. As requested by the parties, the Court shall retain jurisdiction for

purposes of enforcing the Stipulated Permanent Injunction entered on January 23,

2019. Dkt. No. 386.

       DATED this 25th day of January, 2019.

                                          BY THE COURT:




                                          Honorable Dee Benson
                                          United States District Court Judge
